DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 4 and 7 recite “a silicon substrate” in line 2. A silicon substrate has already been recited in independent claims. It is unclear whether “a silicon substrate” of claims 4 and 7 indicate additional substrates or refer to the silicon substrate of the independent claim. For purposes of the art rejection below, it is 
Both Claim 7 and 8 recite the limitation "the material to be mounted" in in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of the art rejection below, "the material to be mounted" is assumed to refer to “the laser diode” recited in independent claim 5.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2011/0198646 (Wu) or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0198646 (Wu) in view of US 4,943,468 (Gordon) and US 2010/0309940 (Lee).
	For claim 1, Wu teaches a Cu-Si-Cu substrate (fig. 13) comprising: 
a silicon substrate (fig. 13, 10, [0022]); 
copper plating on opposite sides of the silicon substrate (fig. 13, 14 and 16 on top and bottom of silicon [0024]); and 

The limitation “wherein thicknesses of the silicon substrate and the copper platings are selected so that a coefficient of thermal expansion (CTE) of the Cu-Si-Cu substrate is substantially the same as a CTE of a material to be mounted on the Cu-Si-Cu substrate” does not appear to structurally distinguish the claimed invention from the prior art as “the material to be mounted on the Cu-Si-Cu substrate” is not particularly claimed and may be arbitrarily chosen such that a coefficient of thermal expansion (CTE) of the Cu-Si-Cu substrate is substantially the same as a CTE of a material to be mounted on the Cu-Si-Cu substrate.
However, if it is determined that the above limitation does distinguish the claimed invention from the prior art, Wu teaches a semiconductor device (fig. 13, 30) is mounted on the surface of the substrate. Gordon teaches the thickness of the copper plating may be varied to alter the CTE of a composite substrate (col. 2, l. 9-11). Further, Lee teaches matching the CTE of a device with its carrier in order to reduce stress on the device ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the copper platings of Wu in order to adjust the CTE of the substrate as taught by Gordon and match the CTE of the device to the CTE of the substrate in order to reduce stress as taught by Lee. 


Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as obvious over US 2011/0198646 (Wu) in view of US 4,943,468 (Gordon) and US 2010/0309940 (Lee) and further in view of US 2002/0038866 (Nakatsu).
For claim 2, Wu, Gordon and Lee are applied according to the rejection of claim 1 above. The previous combination does not teach a ratio of total thickness of both copper platings to the thickness of the silicon substrate is about 0.5 so that the CTE of the Cu-Si-Cu substrate is substantially the same as the CTE of a GaAs semiconductor device. However, Nakatsu teaches a semiconductor device is a GaAs semiconductor device ([0063]) in order to generate a red light with a 650 nm wavelength ([0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the GaAs semiconductor device of Nakatsu in the device of the previous in order to generate a red light with a 650 nm wavelength. The combination does not explicitly teach a ratio of total thickness of both copper platings to the thickness of the silicon substrate is about 0.5 so that the CTE of the Cu-Si-Cu substrate is substantially the same as the CTE of a GaAs semiconductor device.  However, as discussed in the rejection of claim 1 above, Gordon teaches the thickness of the copper plating may be varied to alter the CTE of a composite substrate (col. 2, l. 9-11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable ratio of the copper platings to the silicon substrate including about 0.5 such that the CTE of the Cu-Si-Cu substrate is substantially the same as the CTE of a GaAs semiconductor device, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
Claim 3 is rejected under 35 U.S.C. 103 as obvious over US 2011/0198646 (Wu) in view of US 6,084,895 (Kouchi) or, alternatively, US 2011/0198646 (Wu) in view of US 4,943,468 (Gordon) and US 2010/0309940 (Lee) and further in view of US 6,084,895 (Kouchi).
For claim 3, Wu, Gordon, and Lee do not teach the silicon substrate has a cavity on the opposite side of the material to be mounted, said cavity being plated with copper. However, Kouchi does teach a Cu-Si-Cu substrate (fig. 10, 10-3-5) with a semiconductor element (fig. 10, 1) where the silicon substrate (fig. 10. 3) has a cavity (fig. 10, filled by 5) on the opposite side of the material to be mounted (fig. 10, 1), said cavity being plated with copper (fig. 10, 5, col.7, l. 37-40) in order to improve heat dissipation (col. 8, l. 18-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper plated cavity of Kouchi in the device of Wu, or alternatively in the device of the previous combination in order to improve heat dissipation.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as obvious over US 2009/0052490 (Maeda) in view of US 2011/0198646 (Wu), US 4,943,468 (Gordon), and US 2010/0309940 (Lee).
For claims 1 and 5, Maeda teaches a laser diode package (fig. 2) comprising:
a silicon substrate (fig. 6, 11, [0043]); 
metal plating and an electrode on opposite sides of the silicon substrate (fig. 2, 14 and 16, [0042]); 

a laser diode mounted on the metal plating (fig. 2, 20, [0044]).
Maeda does not teach explicitly the metal plating and the electrode are copper plating. Maeda does not teach the vias are copper. However, the specific material of the metal plating, the electrode and the vias is not critical to the device in Maeda. Wu teaches a submount (fig. 13, 11) for a light emitting element (fig. 13, 30) similar to the one taught by Maeda.  Wu explicitly teaches the metal plating (fig. 13, 14 and 16 on top) is  U.S. Patent ApplicationAttorney Docket No.: IL-12845copper plating ([0031] and [0033]) and the electrode on opposite side (fig. 13, 14 and 16 on bottom) of the silicon (fig. 13, 1 14 and 16 on top and bottom of silicon [0024]) is copper ([0031] and [0033]). Wu further teaches the vias extending thru the silicon substrate to electrically and thermally connect the copper platings together are copper (fig. 13, 14 and 16 in vias 12a labelled in fig. 4, [0031] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper plating and vias of Wu in the device of Maeda in order to provide a suitable material for the metal plating, electrode and vias of Maeda.
The combination of Maeda and Wu does not teach wherein thicknesses of the silicon substrate and the copper platings are selected so that a coefficient of thermal expansion (CTE) of the Cu-Si-Cu substrate is substantially the same as a CTE of a material to be mounted on it (claim 1) or the laser diode (claim 5). 
However, Gordon teaches the thickness of the copper plating may be varied to alter the CTE of a composite substrate (col. 2, l. 9-11). Further, Lee teaches matching 
For claims 2 and 6, Maeda teaches the laser is a GaAs semiconductor device ([0055]-[0056]). The combination does not teach a ratio of total thickness of both copper platings to the thickness of the silicon substrate is about 0.5 so that the CTE of the Cu-Si-Cu substrate is substantially the same as the CTE of a GaAs semiconductor device. As discussed in the rejection of claim 5 above, Gordon teaches the thickness of the copper plating may be varied to alter the CTE of a composite substrate (col. 2, l. 9-11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable ratio of the copper platings to the silicon substrate including about 0.5 such that the CTE of the Cu-Si-Cu substrate is substantially the same as the CTE of a GaAs semiconductor device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as obvious over US 2009/0052490 (Maeda) in view of US 2011/0198646 (Wu), US 4,943,468 (Gordon), and US 2010/0309940 (Lee), and further in view of US 6,084,895 (Kouchi).
For claims 3 and 7, the previous combination does not teach the silicon substrate has a cavity on the opposite side of the material to be mounted, said cavity being plated with copper. However, Kouchi does teach a Cu-Si-Cu substrate (fig. 10, 10-3-5) with a semiconductor element (fig. 10, 1) where the silicon substrate (fig. 10. 3) has a cavity (fig. 10, filled by 5) on the opposite side of the material to be mounted (fig. 10, 1), said cavity being plated with copper (fig. 10, 5, col.7, l. 37-40) in order to improve heat dissipation (col. 8, l. 18-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper plated cavity of Kouchi in the device of the previous combination in order to improve heat dissipation.
For claims 4 and 8, the previous combination does not teach the silicon substrate has corrugations on an opposite side of the material to be mounted, said corrugations being plated with copper plating. However, Kouchi does teach a Cu-Si-Cu substrate (fig. 10, 10-3-5) with a semiconductor element (fig. 10, 1) where the silicon substrate (fig. 10. 3) has a corrugation (fig. 10, filled by 5) on the opposite side of and directly under the material to be mounted (fig. 10, 1), said cavity being plated with copper (fig. 10, 5, col.7, l. 37-40) in order to improve heat dissipation (col. 8, l. 18-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper plated corrugation of Kouchi in the device of the previous combination (specifically placing a corrugation under each of the laser diodes 20 in Maeda fig. 2 such that there are a plurality of corrugations) of the previous combination in order to improve heat dissipation for each of the laser diodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Carter/           Primary Examiner, Art Unit 2828